Citation Nr: 0902337	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  08-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran served on active duty during World War II from 
April 1944 to November 1945.  Commendations and awards 
include an "EAMET" Theater Campaign Medal with Two Bronze 
Stars and a Victory Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2007 
and October 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  

In June 2008, the veteran appeared at the Little Rock RO and 
testified by videoconference regarding the issue of service 
connection for hearing loss before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  A written 
transcript of the hearing testimony is associated with the 
record and has been reviewed.

In a July 2008 decision, the Board  reopened the veteran's 
service connection claim for bilateral hearing loss, and then 
remanded the matter for further development, including the 
acquisition of a compensation and pension (C&P) examination.  
The Board also remanded the matter of new and material 
evidence for service connection for tinnitus for issuance of 
a statement of the case.

The new and material evidence claim for service connection 
for tinnitus is addressed in the REMAND portion of the 
decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent medical evidence showing treatment or 
diagnosis of bilateral hearing loss during service; 
sensorineural hearing loss was not exhibited within the first 
post-service year; and the preponderance of the evidence is 
against a finding that the current bilateral hearing loss is 
related to service, to include claimed noise exposure.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, and sensorineural hearing loss may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a bilateral hearing 
loss disability, which he avers began during his service as a 
tank driver in a war zone.  During his June 2008 Board 
hearing, he testified that he fired a cannon and three 
machine guns from his tank, and said that he did not wear 
hearing protection.  He also testified that he has worn 
hearing aids for the past 30 years.  He further testified 
that he worked at a box factory after service, which entailed 
exposure to some noise from machines.  He added that his 
hearing has gotten worse over the past 25 to 30 years.  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, as discussed in further detail below, service 
treatment records (STRs) were requested, but they are 
unfortunately unavailable.  The Board consequently notes VA's 
heightened duty to assist the veteran with the development of 
his claim where STRs are unavailable.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 
1346 (Fed. Cir. 2006); cert. denied 127 S. Ct. 2265, 167 L. 
Ed. 2d 1093 (2007).  

VA treatment records dated in June 1984 advise of mild to 
moderately sensorineural hearing loss in the right ear, and 
normal hearing sharply sloping to moderately severe 
sensorineural hearing loss in the left ear.  Recommendation 
was for a hearing aid for the right ear.  Subsequent 
audiology clinic records reflect continued complaints of 
hearing trouble and provision to the veteran of hearing aids.

In October 1984, the veteran was accorded a compensation and 
pension (C&P) audiological examination.  During the 
examination, the veteran reported that he had been gainfully 
employed over the years in the paper manufacturing industry 
and was current self-employed as a carpenter.  Audiologic 
testing yielded the following results:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
40
40
40
60
65
Left 
ear
20
15
5
55
60

Speech recognition scores were 92 percent for the right ear 
and 98 percent for the left ear.  Diagnosis was mild to 
moderately-severe sensorineural hearing loss in the right 
ear, and normal hearing through 2000 Hertz, falling to a 
moderate sensorineural high frequency hearing loss in the 
left ear.  The examiner then averred that based on the 
veteran's military occupational specialty of tank driver, 
acoustic trauma was a "definite possibility" during 
service, "but again there is also a lot of acoustic trauma 
in paper mills as well."  

In September 2006, the veteran was accorded another C&P 
examination.  During the examination, he reported that he was 
exposed to two 30 caliber machine guns; one 50 caliber 
machine gun, and one 75 millimeter gun.  He also reported 
that he worked after service in a cotton mill; in a box 
company for 25 years; and in construction, and added that he 
did not use hearing protection on these jobs.  Audiologic 
testing yielded the following results:


Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
50
55
65
60
70
AVG:  
63
Left 
ear
55
55
55
65
65
AVG:  
60
CNC right ear = 74	CNC right ear = 60

Diagnosis was moderate to severe sensorineural hearing loss 
of the right ear from 250 - 8000 Hertz; and moderate to 
moderately severe sensorineural hearing loss of the left ear 
from 250 - 8000 Hertz.  The examiner then averred as follows:

Veteran was discharged from the military 
on 11-24-45.  The first hearing 
examination found in the service medical 
records was on 6-8-84, which is over 39 
years after he was discharged from the 
military.  Veteran reported an extensive 
history of post-military occupational 
noise exposure without hearing 
protection.  Therefore, due to the lack 
of audiometric data from 11-2-45 to 6-8-
84 and his extensive history of post-
military occupational noise exposure, 
this examiner cannot render an opinion 
regarding the etiology of veteran's 
hearing loss without resorting to 
speculation.  

In October 2006, a witness wrote that the veteran's hearing 
was "good" prior to the veteran's military service.  This 
assertion does not provide probative evidence in support of 
the veteran's claim, since the veteran's pre-service hearing 
ability is not in dispute.

In June 2007, a private otolaryngologist wrote as follows:

[The veteran] was seen in my office for 
an evaluation on [date].  He gave a 
history of severe hearing loss 
beginning after he served as a tank 
driver in the military, exposed to tank 
cannon fire, and experiencing hearing 
loss and loud noise progressive during 
that time.  He now has more severe loss 
due to the addition of aging.  He 
should be considered for disability due 
to the hearing loss secondary to the 
very loud tank noise to which he was 
exposed.

In October 2008, a claims file review was conducted by the 
September 2006 VA examiner.  The examiner restated the 1984 
and 2006 examination findings, and noted VA treatment 
records, the letter from the otolaryngologist, and the 
statement from the veteran's buddy.  She then averred that 
her opinion "remains unchanged from the 9-29-06 
examination."  She explained as follows:

The lay statement by [the veteran's 
witness] cannot be accepted as 
creditable medical opinion.

The letter by [the private 
otolaryngologist] does not include a 
report of veteran's extensive post-
military noise exposure.  The lack of a 
complete noise exposure history leads 
this examiner to conclude that [the 
private otolaryngologist's] opinion was 
based solely upon the limited 
information that was provided to him by 
the veteran.  Therefore, this examiner's 
opinion remains unchanged from the 9-29-
06 examination.

VA treatment records dating from 1999 to 2007 confirm that 
the veteran has a current bilateral hearing loss disability.

On review of the foregoing evidence, the Board finds that 
service connection for bilateral hearing loss is not 
warranted.  Medical evidence confirms a current diagnosis of 
a bilateral hearing loss disability, however, the record does 
not contain any competent evidence showing treatment for, or 
a diagnosis of, hearing loss during service, nor is there 
evidence of hearing complaints contemporaneous to service.  
There is also no evidence of sensorineural hearing loss 
within the first post-service year.  In fact, there is no 
competent medical evidence of a hearing loss disability until 
approximately 1984 - some 40 years following the veteran's 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  

With regard to the issue of whether a nexus between the 
current hearing loss disability and service exists, the 
claims folder contains opinions dated in October 1984, 
September 2006, June 2007, and October 2008.  

The opinion provided by the October 1984 examiner to the 
effect that acoustic trauma was a "definite possibility" 
during service, "but again there is also a lot of acoustic 
trauma in paper mills as well," merely suggests a 
possibility and does not indicate that there is a 50 percent 
probability or greater that the two are related.  Thus, this 
opinion is accorded no probative value.  While the Board may 
not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).

The Board further notes that the June 2007 private 
otolaryngologist did not mention the veteran's lengthy, post-
service, occupational noise exposure, and did not comment 
regarding whether the veteran's current hearing loss is 
attributable to said exposure.  The Board thus finds that 
this is not a fully informed opinion and it is, consequently, 
of no probative weight.  

On the other hand, the Board finds the opinion and addendum 
(October 2008) provided by the September 2006 VA examiner to 
be highly probative.  The September 2006 VA examiner was 
unable to relate the veteran's current bilateral hearing loss 
to his period of service, without resorting to speculation.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2008).  This opinion was based on an extensive review 
of the claims file; and provided a detailed rationale for the 
examiner's conclusion, including the resolution of 
conflicting evidence.   

The Board acknowledges the statements provided by the veteran 
to the effect that his current hearing loss is related to in-
service acoustic trauma.  The veteran is certainly competent 
to report as to his in-service experiences (see Barr v. 
Nicholson, 21 Vet. App. 303 (2007)).  However, his opinions 
as to medical matters are without probative value because he, 
as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Likewise, the veteran's son, as a layperson, is not competent 
to provide a medical diagnosis or medical nexus opinion.  The 
Board also observes that although the veteran's son testified 
that he noticed his father's hearing trouble when he was 
about 10 years old, this would have been many years after the 
veteran's separation from service since the veteran's son was 
born after the veteran's service.  

The Board also emphasizes that the competent medical evidence 
suggests a relationship between the veteran's current hearing 
loss and his lengthy post-service occupational noise 
exposure.  

In sum, the Board finds the absence of hearing loss 
complaints contemporaneous to service; the absence of 
treatment, or diagnoses for approximately 40 years after 
service; the veteran's long history of post-service 
occupational noise exposure; and the opinions provided by the 
September 2006 VA examiner, to be highly probative evidence 
against the veteran's claim.  Consequently, the weight of the 
probative evidence is clearly against the veteran's claim for 
service connection for bilateral hearing loss.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). (When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the veteran's service 
connection claim for bilateral hearing loss must be denied.  
38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has undertaken 
its review of all the claims decided herein mindful of its 
heightened duty to explain the findings and conclusions. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to The Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

In an August 2006 letter, the veteran was apprised of the 
information and evidence necessary to establish his service 
connection claim; of the evidence that VA would seek to 
provide; and of the information and evidence that he was 
expected to provide.  He was also informed of how VA 
determines disability ratings and effective dates.  The Board 
thus finds that he was provided adequate notice in accordance 
with 38 U.S.C.A. §§ 5103, 5103A with regard to his service 
connection claim.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted, the veteran's service treatment records are 
unavailable.  After the RO exhausted all efforts to obtain 
these records, it issued a Formal Finding of the 
Unavailability of Service Records (see March 2007 
memorandum).  As such, the Board finds that further attempts 
to secure these records would be futile.  

All available evidence pertaining to the veteran's claim has 
been obtained.  VA treatment records and private medical 
evidence have been obtained and made a part of the record.  
In addition, the veteran was accorded multiple C&P audiology 
examinations; the reports of which are of record.  He also 
appeared and testified by videoconference before the 
undersigned Acting Veterans Law Judge.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is thus satisfied that VA has 
sufficiently discharged its duty in this matter, including 
its heightened duty to assist the veteran's with the 
development of his claim whether STRs are unavailable.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

In addition to the foregoing, the veteran seeks to reopen a 
previously denied claim for service connection for tinnitus.  
In a substantive appeal (VA Form 9), received in November 
2008, the veteran requested a hearing on the matter before a 
member of the Board (now referred to as a Veterans Law Judge) 
at a local VA office.  Review of the record reveals that a 
hearing regarding the tinnitus claim has not been scheduled.  
The matter must therefore be remanded so that the veteran can 
be scheduled for hearing.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2008).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The RO should schedule the veteran for 
the hearing of his choice, either a 
videoconference hearing or a Travel Board 
hearing.  Notify him of the scheduled 
hearing at the latest address of record.  
The veteran and his representative should 
be notified in writing of the date, time 
and location of the hearing. After the 
hearing is conducted, or if the veteran 
fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board, in accordance with 
appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


